          Case 2:18-cv-00549-EJF Document 17 Filed 10/12/18 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
4161 N. Thanksgiving Way, Suite 300
Lehi, UT 84043
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

LINDA SUDA,                                    NOTICE OF VOLUNTARY DISMISSAL

               Plaintiff,
vs.                                                     Case No. 2:18-CV-549-EJF
AUTOZONE, INC., A Nevada Corporation,                   Magistrate Evelyn J. Furse
John Does I – X, XYZ Corporations and/or
Limited Liability Companies I – X.

               Defendants.


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Linda

Suda, by and through undersigned counsel, voluntarily dismisses this action as to all Defendants,

with prejudice. As of the date of this notice, no answer to the Complaint nor motion for summary

judgment has been filed.

       DATED this 12th day of October, 2018.

                                                    FORD & CRANE PLLC



                                                    /s/ Matthew B. Crane
                                                    Matthew B. Crane (UTB# 13909)
                                                    Attorney for Plaintiff


                                                1
          Case 2:18-cv-00549-EJF Document 17 Filed 10/12/18 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 12th day of October, 2018, I caused a true and

correct copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL to be filed with the

Court electronically, which caused notice to be served upon all e-filing counsel of record via the

Court’s notice of electronic filing [NEF].


                                                     /s/ Matthew B. Crane




                                                 2
